Exhibit 10.4

DEED OF INDEMNITY

OFFICERS

THIS DEED OF INDEMNITY is made the      day of          2015

BETWEEN:

 

(1)

LivaNova PLC, a company registered in England and Wales with company number
09451374 whose office is at 5 Merchant Square, London, United Kingdom, W2 1AY
(the “Company”); and

 

(2)

[ ● ] of 5 Merchant Square, London, United Kingdom, W2 1AY (the “Indemnified
Person”).

WHEREAS

 

(A)

The Indemnified Person is [describe nature of office ] at the Company
(“Officer”).

 

(B)

The Company has agreed to indemnify the Indemnified Person on the terms and
conditions set out in this Deed.

 

(C)

The Company has further agreed to use all reasonable endeavours to maintain
appropriate directors’ and officers’ liability insurance for the benefit of the
Indemnified Person.

NOW THIS DEED WITNESSETH as follows:

 

1.

INDEMNITY

 

1.1

Subject to Clauses 1.2 and 1.3 of this Deed, the Company shall, to the fullest
extent permitted by law and without prejudice to any other indemnity to which
the Indemnified Person may otherwise be entitled, indemnify and hold the
Indemnified Person harmless in respect of all claims, actions and proceedings,
whether civil, criminal or regulatory (“Claims”), and any losses, damages,
penalties, liabilities, compensation or other awards arising in connection with
any such Claims (“Losses”), whether instigated, imposed or incurred under the
laws of England and Wales or the law of any other jurisdiction and arising out
of, or in connection with the actual or purported exercise of, or failure to
exercise, any of the Indemnified Person’s powers, duties or responsibilities as
an Officer of the Company or any of its Subsidiaries (as defined in section 1159
of the Companies Act 2006 (the “Companies Act”), as amended, and including any
modification or re-enactment of it for the time being in force) whether prior
to, on, or after, the date of this Deed, subject to the remaining provisions of
this Deed.

 

1.2

The indemnity set out in Clause 1.1 shall only apply:

 

  (a)

to the Indemnified Person in relation to the period of time that he holds the
position as Officer of the Company; and

 

  (b)

in respect of any Claims and Losses instigated, imposed or incurred by the
Indemnified Person during the period of time he is an Officer of the Company.

 

1



--------------------------------------------------------------------------------

1.3

The Company shall not indemnify the Indemnified Person against any liability:

 

  (a)

which has been finally judicially determined to have resulted from fraud, gross
negligence or wilful misconduct by the Indemnified Person; or

 

  (b)

for which payment has actually been made to or on behalf of the Indemnified
Person under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or

 

  (c)

in connection with any Claims initiated by the Indemnified Person, including any
Claim initiated by the Indemnified Person against the Company or its directors,
officers, employees or other indemnified persons unless the board of directors
of the Company from time to time (the “Board”) has authorised the Claim, prior
to its initiation.

 

1.4

Any indemnity payment by the Company to the Indemnified Person pursuant to
Clause 1.1 is conditional upon compliance by the Indemnified Person with Clause
1.8, to the extent applicable in the circumstances.

 

1.5

Without prejudice to the generality of the indemnity set out in Clause 1.1 of
this Deed, the Company agrees to fund all or part of the legal costs and other
costs and expenses incurred by the Indemnified Person in connection with any
Claims. Any request for funding under this Clause 1.5 shall be made in writing
by the Indemnified Person to the Company and made subject to such conditions as
the Board thinks fit. The Company shall provide the relevant funding within 30
days after the receipt of any such written request.

 

1.6

Any funding given to the Indemnified Person pursuant to Clause 1.5 shall be
treated as a loan from the Company to the Indemnified Person repayable on demand
and otherwise as repayable on the terms set out in Clause 1.7.

 

1.7

In the event that:

 

  (a)

judgment is given against the Indemnified Person in civil proceedings; or

 

  (b)

judgment is given against the Indemnified Person in criminal proceedings,

and in each case, where it has been finally judicially determined that the
Indemnified Person has acted fraudulently, been grossly negligent or engaged in
wilful misconduct, the Indemnified Person shall repay to the Company any amounts
advanced by the Company in relation to such matters pursuant to Clause 1.5 no
later than the date on which such judgment, conviction or refusal of relief (as
applicable) becomes final.

References in this Clause 1.7 to a conviction, judgment or refusal of relief
being “final” shall be construed in accordance with sections 205(3) and (4) of
the Companies Act.

 

1.8

If the Indemnified Person becomes aware of any circumstances which might give
rise to the Company being required to make any payment under Clause 1.1 and/or
advance funds under Clause 1.5, the Indemnified Person shall:

 

  (a)

forthwith give written notice of such circumstances to the Company setting out
all available information;

 

2



--------------------------------------------------------------------------------

  (b)

not make any admission of liability, agreement or compromise with any person in
relation to any such circumstances without the prior written consent of the
Company, such consent not to be unreasonably withheld, conditioned or delayed;

 

  (c)

at the Company’s expense, take such action and give such information and access
to documents and records to the Company and its professional advisers as the
Company may reasonably request; and

 

  (d)

give to the Company all such assistance as the Company and/or its insurers may
reasonably require in avoiding, disputing, resisting, settling compromising,
defending or appealing any claim and shall instruct such solicitors or other
professional advisers that may have been nominated to act on behalf of the
Company, any Subsidiary of the Company, or the Indemnified Person.

 

1.9

In the event of any payment by the Company to the Indemnified Person pursuant to
the indemnity set out in Clause 1.1 of this Deed, the Company shall have
subrogation rights against third parties, including, for the avoidance of doubt,
any claim under any applicable directors’ and officers’ insurance policy, and
the Indemnified Person shall execute all documentation required and shall do all
things necessary to grant such subrogation rights to the Company, including:

 

  (a)

executing any documents necessary to enable the Company to bring an action
against any third party in the name of the Indemnified Person; and

 

  (b)

providing assistance to the Company as a witness in respect of any claim against
a third party.

 

1.10

For the avoidance of doubt:

 

  (a)

if a company ceases to be a Subsidiary of the Company after the date of this
Deed, the Company shall only be liable to indemnify the Indemnified Person in
respect of liabilities in relation to that company which arose before the date
on which that company ceased to be a Subsidiary of the Company; and

 

  (b)

the Indemnified Person, as an Officer of any company which becomes a Subsidiary
of the Company after the date of this Deed, shall be indemnified only in respect
of liabilities arising after the date on which that company became a Subsidiary
of the Company.

 

2.

ENTIRE AGREEMENT

 

2.1

This Deed constitutes the entire agreement and understanding between the parties
in respect of the matters dealt with in it and supersedes any previous agreement
between the Company and the Indemnified Person relating to such matters
notwithstanding the terms of any previous agreement or arrangement expressed to
survive termination.

 

2.2

This Deed shall remain in force until such time as any relevant limitation
periods for bringing Claims against the Indemnified Person have expired, or for
so long as the Indemnified Person remains liable for any Losses, notwithstanding
that such Indemnified Person may have ceased to be an Officer of the Company or
any of its Subsidiaries.

 

3



--------------------------------------------------------------------------------

2.3

Each of the Company and the Indemnified Person acknowledges and agrees that in
entering into this Deed it does not rely on, and shall have no remedy in respect
of, any statement, representation, warranty or understanding (whether
negligently or innocently made) other than as expressly set out in this Deed.
The only remedy available to either party in respect of any such statement,
representation, warranty or understanding shall be for breach of contract under
the terms of this Deed.

 

2.4

Nothing in this Clause 2 shall operate to exclude any liability for fraud.

 

3.

DIRECTORS’ AND OFFICERS’ INSURANCE

The Company shall use all reasonable endeavours to provide and maintain
appropriate “directors and officers” liability insurance on customary terms and
in customary amounts for a company such as the Company with securities listed
both on the NASDAQ Global Select Market and the London Stock Exchange (including
ensuring that premiums are properly paid) for the benefit of the Indemnified
Person for so long as any Claims may lawfully be brought against the Indemnified
Person.

 

4.

GOVERNING LAW

This Deed shall be governed by, and interpreted in accordance with, the laws of
England and Wales and each of the Company and the Indemnified Person hereby
submit for all purposes in connection with this Deed to the exclusive
jurisdiction of the Courts of England and Wales.

 

5.

GENERAL

A person who is not a party to this Deed shall have no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any of its terms.

 

6.

COUNTERPARTS

This agreement may be executed in any number of counterparts each of which when
executed by one or more of the parties hereto shall constitute an original but
all of which shall constitute one and the same instrument.

*****

 

4



--------------------------------------------------------------------------------

IN WITNESS whereof this Deed has been executed the day and year first above
written.

 

EXECUTED

    

)

  

as a DEED by

                 

 

         

Director

      

)

  

                                                                       
                   ,

 

a director

  

)

  

for and on behalf of

    

)

  

LIVANOVA PLC

    

)

  

in the presence of

    

)

  

Witness:

       

Signature

 

 

     

Name:

 

 

     

Address:

 

 

     

 

5



--------------------------------------------------------------------------------

SIGNED as a DEED by

    

)

  

[ ● ]

      

)

  

 

in the presence of:

    

)

  

Witness:

         

Signature

 

 

     

Name:

 

 

     

Address:

 

 

     

 

6